 Case 1:21-cv-00962-UNA Document 4 Filed 06/30/21 Page 1 of 2 PageID #: 101




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE



 Orbit Licensing LLC,                                          Case No.
        Plaintiff,                                             Patent Case
        v.                                                     Jury Trial Demanded
 Tencent America LLC,

        Defendant.


                        PLAINTIFF’S RULE 7.1 DISCLOSURE STATEMENT

       Pursuant to Fed. R. Civ. P. 7.1, Plaintiff states that it does not have a parent corporation

and that there is no publicly held corporation owning ten percent or more of its stock.



 Dated: June 30, 2021                                Respectfully submitted,


                                                     /s/ David deBruin
                                                     David deBruin
                                                     GAWTHROP GREENWOOD, PC
                                                     3711 Kennett Pike, Suite 100
                                                     Wilmington, DE 19807
                                                     302-777-5353
                                                     ddebruin@gawthrop.com

                                                     Counsel for Orbit Licensing LLC




                                                 1
 Case 1:21-cv-00962-UNA Document 4 Filed 06/30/21 Page 2 of 2 PageID #: 102




                               CERTIFICATE OF SERVICE

       The undersigned certifies that a copy of the foregoing document was served on all parties

who have appeared in this case on June 30, 2021, via the Court’s CM/ECF system.

                                  /s/ David deBruin
                                  David deBruin




                                               2
